RICHARD W.   SCHMODE
                     ATTORNEY AND COUNSELOR AT LAW
                                P.O.   BOX 674
                         TOMBALL,   TEXAS 77377-0674
                         Tel. & Fac.   (281) 376-0277

                               March 9,   2015




Ms.   Abel Acosta, Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308 Capitol Station
Austin,    Texas 78711



                                          Re:    PD-0956-14
                                                 Joshua Allen Schmude v.
                                                 The State of Texas

Dear Ms.   Acosta:


     Please send me a copy of the Court's Docket in the cap
tioned cause. If there is a charge for this service, please so
advise and I will send a check by return mail.

      Thank you for your assistance.

                                                 Very truly yours,


                                                ^uSc-f/J- &~~*~




                                                              m l i2oi